Judgment unanimously affirmed. No opinion. Concur—Stevens, J. P., Eager, Steuer and McNally, JJ.; Capozzoli, J., concurs in the following memorandum: While defendant’s plea may be technically attacked on the ground that he pleaded guilty to a crime which involved a family dispute and which should have been transferred to the Family Court in the first instance, such plea “ should be sustained on the ground that it was sought by defendant and freely taken as part of a bargain which was struck for the defendant’s benefit”. (People v. Foster, 19 N Y 2d 150, 154.) Surely the court below had jurisdiction over the counts in the indictment charging burglary first degree and possession of dangerous weapons without a referral to the Family Court.